In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-15-00351-CR
                                      No. 07-15-00352-CR
                                 ________________________

                             JEREMY CHAD BRAUN, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 181st District Court
                                      Potter County, Texas
            Trial Court Nos. 69,062-B & 69,063-B; Honorable John B. Board, Presiding


                                            May17, 2016

                              ABATEMENT AND REMAND
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Jeremy Chad Braun, was convicted of unlawful possession of a

firearm1 in cause number 69,062-B and possession with intent to deliver a controlled

substance in a drug free zone,2 enhanced, in cause number 69,063-B. Punishment was


      1
          TEX. PENAL CODE ANN. § 46.04(a)(1) (West 2011).
      2
          TEX. HEALTH & SAFETY CODE ANN. § 481.134(e)(1) (West Supp. 2015).
assessed at ten years confinement as to the unlawful possession of a firearm case and

seventy years confinement as to the possession with intent to deliver a controlled

substance case. The two sentences were ordered to run consecutively. The clerk's

record and reporter's record have been filed in both appeals. Appellant's briefs were

originally due on February 12, 2016. This court subsequently granted Appellant two

extensions to file his briefs, thereafter due April 13, 2016. When Appellant did not file

his briefs by this deadline, the court advised appointed counsel, Mr. Darrell R. Carey, by

letter dated April 20, 2016, that the briefs remained outstanding and he was granted

until May 2, 2016, in which to file the briefs accompanied by a motion for extension of

time. The letter also noted that failure to comply would result in the appeals being

abated and the causes being remanded to the trial court for further proceedings without

further notice. Counsel did not file Appellant’s briefs nor has he communicated further

with this court.


       Because counsel has not complied with our request of April 20, we now deem it

appropriate to abate these appeals and remand the causes to the trial court for further

proceedings. Upon remand, the trial court shall determine why counsel has failed to file

Appellant’s briefs and take such action as is necessary to ensure that the briefs are filed

in accordance with this opinion.


       Should counsel file Appellant's briefs on or before May 27, 2016, he is directed to

immediately notify the trial court, in writing, of the filing, whereupon the trial court shall

not be required to take further action. If, however, the briefs are not filed by that date,

pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure, the trial



                                              2
court is directed to conduct a hearing on or before June 24, 2016, to determine the

following:


        1.      whether Appellant still desires to prosecute the appeals;

        2.      whether Appellant’s present counsel has abandoned the appeals
                entitling Appellant to new counsel; and

        3.      whether Appellant is indigent and entitled to the appointment of
                counsel.

See Guillory v. State, 557 S.W.2d 118, 121 (Tex. Crim. App. 1977).3


        Should it be determined that Appellant wants to continue the appeals and the trial

court determines he is indigent and entitled to appointed counsel, the name, address,

telephone number, and State Bar of Texas identification number of new counsel shall

be provided to the clerk of this court. The trial court shall execute findings of fact and

conclusions of law and shall cause its findings, conclusions, and any necessary orders

to be included in supplemental clerk's records to be filed with the clerk of this court by

July 29, 2016. New counsel, if any, shall file Appellant's briefs thirty days after the date

of engagement or appointment; however, should Mr. Carey be allowed to remain as

counsel, he is hereby ordered to file Appellant's briefs instanter.


        It is so ordered.


                                                          Per Curiam


Do not publish.

        3
            The trial court has a duty under the Texas and federal Constitutions to provide an indigent
defendant with the effective assistance of counsel on appeal. Guillory, 557 S.W.2d at 120 (citing Douglas
v. California, 372 U.S. 353, 83 S. Ct. 814, 9 L. Ed. 2d 811 (1963)). Effective assistance cannot be
afforded without requiring that counsel file a brief on an appellant's behalf. Guillory, 557 S.W.2d at 121.
The trial judge has the authority to require appointed counsel to file a brief on behalf of an appellant. Id.

                                                     3